Title: Dumas to the American Commissioners, 27 March 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs,
La Haie 27e. Mars 1778.
Je crois ne pouvoir vous donner de plus agréable nouvelle, que celle de l’arrivée, en bonne santé de votre grand ami le Facteur. Nous avons eu un entretien d’une heure ensemble, lui, le Substitut et moi. Vous pouvez facilement en conjecturer la nature, sans qu’il soit nécessaire de la hazarder sur le papier. Parlons d’autres choses. Vous m’entendez bien. La réussite de l’affaire, dont il s’agit présentement, dépend de ce qu’il faudra tâcher, d’abord secrettement, de disposer les esprits à venir à vous par ——— qui ne doit pas leur offrir ses bons offices, mais attendre qu’ils les lui demandent. Je pars demain pour Amsterdam. Je serois parti ce matin, si je ne savois que Mr. Franklin se proposoit, il y a quelques jours, de m’écrire incessamment sur un sujet convenu entre lui et quelqu’un. J’attends donc, pendant que j’écris la présente, sa Lettre, qui me seroit très-nécessaire et très-utile dans ce voyage. Le conseil qu’on lui a donné, de ne pas encore venir lui-même, comme il y paroissoit disposé, est très-juste. Aucun de vous, Messieurs, ne doit s’exposer à manquer son coup, et à présent moins que jamais, for obvious reasons. Le précurseur St. Jean, si vous le munissez de bonnes instructions de la part de l’honorable Commission, qu’il puisse communiquer et faire valoir à propos auprès de certaines personnes, tant de la Régence que du Commerce, préparera les voies pour cela sans éclat. Cette Rep[ublique] est flottante entre la peur invétérée d’un côté, et l’appât que lui présente l’amitié et le commerce de l’Amérique. Les Traités le lui interdisent; et il y a à combattre un parti. De trois personnages dont il faut commencer par s’assurer, l’un, j’en suis déjà sûr; par lui je le suis presque d’un autre plus grand; je ne suis pas sans espérance d’en avoir un autre pour nous, encore plus grand; enfin je verrai s’il y aura moyen de faire jouer aussi un rôle actif dans cette affaire aux Marchands. S’il y a moyen de conduire les choses jusqu’à la probabilité, qu’on nommera un Committé secret pour délibérer sur les moyens de s’approcher les uns des autres, alors ce sera le moment ou Mr. Franklin pourra venir frapper les grands coups. Je le desire passionnément; comme aussi de voir ici successivement tous les respectables Membres de l’honorable Commission. J’attends, Messieurs, l’Instruction en question de votre part au plutôt. Sans une telle base, qui me servira d’appui et de crédit, je ne saurois beaucoup avancer. Il faut que j’aie de quoi presser ces Messieurs par quelque chose de plus que de simples conversations, qu’ils regardent sans consequence; ne demandant pas mieux que de pousser le temps par les épaules. Les momens sont précieux: car si nous ne profitons pas de la présente quinzaine, où les Etats de la Province seront assemblés, l’affaire traînera en longueur; ce qui seroit facheux dans ces circonstances et donneroit le temps à certaines autres gens de cabaler. Je dînerai chez M. V. B. le P[ensionnai]re demain ou après demain; et je serai de retour ici Mardi au soir, en même temps que lui, pour le voir ensuite tous les jours si je puis, tant que durera l’Assemblée.
Dieu bénisse les XIII Etats Unis, et la France leur amie, et le Congrès et vos personnes, et les intentions, Messieurs, de votre très humble, obéissant et respectueux serviteur
D.

P.S. La Poste va partir, et point de Lettre. Je reviendrai donc Mardi prochain, dans l’esperance d’en trouver une, et vous rendrai compte, Messieurs, de ce que j’aurai pu faire à Amsterdam de mon chef. En quelque temps que me viennent vos ordres, je les exécuterai avec toute la fidélité et le zele que vous me connoissez.
Paris à l’honorable Commission Plenipotentiaire des E. U. de l’A. S.

 
Addressed: à l’honorable Commission / Plénipotentiaire des Etats-Unis / de l’Amérique Septentrionale / Paris
Notation: Dumas. March 27th 1778. Recd. open from Dr. Franklin to answer April 6th A.L.
